IN THE SUPREME COURT OF THE STATE OF NEVADA

KIM DENNIS BLANDINO, No. 85072
Appellant,
VS.
THE HONORABLE MICHELLE FILED
LEAVITT, DISTRICT JUDGE, riled
Respondent.
AUS 19 2022

 

., ELIZAGETH A. BROW.
CLERK OF SUPREME COURT
ay...‘

DEPUTY CLERK ~

ORDER DISMISSING APPEAL

This is a pro se notice of appeal from an order of the district
court dismissing without prejudice appellant’s presentence petition for a
writ of habeas corpus. This court’s review of this appeal reveals a
jurisdictional defect. Specifically, no appeal lies from an order dismissing
without prejudice a presentence petition for a writ of habeas corpus.! See
NRS 34.724(1) (stating that a person convicted of a crime and under
sentence of death or imprisonment may file a postconviction petition for a
writ of habeas corpus); see also State v. Lewis, 124 Nev. 132, 178 P.3d 146
(2008) (stating that an order entered before judgment of conviction is
intermediate and not generally a final, appealable determination). The
right to appeal is statutory; where no statute or court rule provides for an

appeal, no right to appeal exists. See Castillo v. State, 106 Nev. 349, 352,

 

1Appellant filed the petition prior to being sentenced in district court
case number C-19-341767-1.

Supreme Court
OF
Nevapa

Wa MPA tose

3-2.-ASIY3

 

 

 
Supreme Court

Nevaba

47

OF

4

= sIies a

792, P.2d 1133, 1135 (1990). Accordingly, this court lacks jurisdiction to

consider this appeal, and

ORDERS this appeal DISMISSED.°

W. Luor ) os.

Silver

+

(abi. __.»

Cadish

 
   

Pickering

ec: Chief Judge, Eighth Judicial District Court
Eighth Judicial District Court, Department 12
Kim Dennis Blandino
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

 

“Given this order, this court denies as moot the pro se emergency
motion filed on July 26, 2022.